UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7129



MICHAEL BLACK,

                                            Petitioner - Appellant,

          versus


ARTHUR F. BEELER, Warden-FMC, Butner, NC,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-03-195-5-HO)


Submitted:   September 30, 2003           Decided:   October 8, 2003


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Black, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael   Black,   a   federal   prisoner,   appeals   the   district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000).    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    See Black v. Beeler, No. CA-03-195-5-HO (E.D.N.C.

July 7, 2003).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                      2